DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 77, 78-81, 84-89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Justino et al. (Pub. No.: US 2017/0189175), as applied infra.  However, Justino lacks a notch adjacent to a patch to increase the relative degree of freedom, a mouth section and guide sections, a large leaflet and a small leaflet, leaflets with different axial spans, or a stent with threading holes and v-shaped fixing strips for stitching the leaflet. Justino does not recognize any lack of freedom in the attachment between the stent and patch, and thus it would not have been obvious to modify Justino to include a notch to remedy any lack of freedom.  Justino lacks a mouth section and guide sections and, absent hindsight reasoning, it would not have been obvious to have modified the leaflets to include these regions as 1. there is no teaching in the art for a prosthetic leaflet with these features and 2. Justino does not identify any deficiencies in the disclosed leaflets that would lend one of ordinary skill in the art to consider modifying the disclosed leaflets. Likewise, Justino lacks disclosure of different sized leaflets, and because Justino does not identify any deficiencies in the disclosed leaflets that would lend one of ordinary skill in the art to consider modifying the . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 71-76, and 82-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justino et al. (Pub. No.: US 2017/0189175).
For claim 1, Justino et al. (hereinafter, Justino) discloses a venous valve (para. 13) replacement device, comprising a stent 102 with a blood flow channel (e.g., fig. 1A, 1B, lumen where the prosthetic valve is located) and two leaflets 106a,b connected to the stent 102, wherein one side 108 of each leaflet is configured as a fixed edge connected with the stent (e.g., fig. 5B, 9A), and the other side is configured as a movable edge 906 (e.g., fig. 9A, 12B), and wherein the movable edges of the two leaflets cooperates with each other to open or close the blood flow channel (leaflets open and close to regulate blood flow), and the movable edges 912 of the two leaflets are provided with flaps (projections at the edges 904, fig. 12B, or projections at the center, fig. 12C) that attach to each other in a closed configuration (leaflets connect to one another in the closed state as seen in fig. 12B).
For claim 71, the flap (projections at the center of the valve, fig. 12C) protrudes from the corresponding movable edge 912, and wherein the middle portion of the movable edge (center of the valve where all three leaflets meet) protrudes toward the fixed edge or protrudes away from the fixed edge (fig. 12C, fixed edge is 108 as labeled in fig. 9B, but unlabeled in fig. 12C), and the apex of the protruding portion is the apex of the movable edge (fig. 12C) . 
For claim 72, the fixed edge 108 is shaped as a parabola (e.g., fig. 9B), wherein the apex is located at the upstream of the normal blood flow, and the fixed edge gradually extends towards the downstream of the normal blood flow from the apex on both sides (e.g., fig. 12B).  
For claim 73, the same leaflet is provided with two flaps (projections at the edges 904, fig. 12B) and the two flaps are respectively located on both sides of the apex of the movable edge (fig. 12B).
For claim 74, in the closed configuration, the movable edge extends in a two-dimensional plane, and wherein in the closed configuration, the projection of the movable edge along the axial direction of the stent is a straight line segment (valve coaptation edges contain two straight line segments in cross-section, see fig. 9F).  
For claim 75, in the flattened configuration of the leaflet (e.g., closest view would be the perspective of fig. 12D), the middle portion of the fixed edge protrudes away from the movable edge (lowest point of the parabolic attachment line 108), and the apex of the protruding portion at the middle portion of the fixed edge is the apex of the fixed edge (middle of the leaflet free edge 912), and the apex of the protruding portion at the middle portion of the movable edge is the apex of the movable edge (e.g., fig. 12D).
For claim 76, the line connecting the apex of the movable edge and the apex of the fixed edge is the centerline of the leaflet (e.g., fig. 12D) and wherein the portions of the movable edge and the fixed edge on the same side of the centerline of the leaflet are gradually closer to each other and are connected by a patch (coating on the stent), which is connected to the stent (para. 117).  
For claim 82, the inner wall of the stent is further provided with a covering film (para. 117), and wherein the covering film is located at the upstream of the leaflets (e.g., fig. 1A), and the end of the covering film facing the leaflets is connected to the fixed edges of the leaflets to form the blood flow channel (para. 121).  
For claim 83, a plurality of cutting areas is provided at intervals at the edge of the end of the covering film away from the leaflets (fig. 1A, 5C, 5D, 15A, 15B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774